79 U.S. 389
20 L.Ed. 394
12 Wall. 389
THE WESTERN METROPOLIS.
December Term, 1870

1
ON motion.—John Low, Jr., had libelled the steamer Western Metropolis, in the District Court at New York, for damages sustained by a collision between that steamer and the schooner Triumph, owned by the libellant.


2
The District and Circuit Courts decreed in his favor, and the owner of the steamer appealed to this court.


3
Mr. Hubley Ashton, counsel of the appellant, now filed an affidavit of that party, stating that since the taking and perfecting of the appeal he had learned that two of the witnesses for the schooner in the District Court, the master and the mate of that vessel, had received from the libellant, John Low, Jr., before giving their testimony, an agreement for the payment of a sum of money on the contingency and in the event that the case should be decided in favor of the libellant and he should receive the damages claimed.


4
On this affidavit a motion was made, on behalf of the appellant, that a commission be issued under the 12th rule of this court,* to take the testimony of the master and mate of the Triumph as to the alleged agreement.


5
The application, it was contended, was brought by the affidavit of the appellant within the rule laid down in the case of The Mabey.



£

£ 10 Wallace, 419.
On the hearing of the motion, Mr. E. C. Benedict, for the appellee, filed counter-affidavits of Low and the witnesses, denying that the agreement referred to was given for the purpose of influencing the testimony of the witnesses, but merely for the purpose of securing their attendance and compensating them for the time and money expended in attending to give their evidence.
At a subsequent day the CHIEF JUSTICE announced the order of the court,
GRANTING THE MOTION.

* This rule declares that 'in all cases where further proof is ordered by the court, the depositions which shall be taken shall be by a commission, to be issued from this court, or from any Circuit Court of the United States.'